Citation Nr: 1235093	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  06-23 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot disability, to include hallux valgus. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from January 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2008, December 2008 and July 2011 the claim was remanded for additional development which has been completed. 

In October 2008 a Board hearing was held before the undersigned; the transcript is of record. 


FINDING OF FACT

The competent, credible evidence of record does not show that the current right foot disability, to include hallux valgus, is related to any injury in service or manifested within one year of service.


CONCLUSION OF LAW

The criteria for service connection for a right foot disability, to include hallux valgus have not been met. 38 U.S.C.A. §§ 1101 , 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 , 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided appropriate notice in May 2004 and March 2006 letters.  His claim was subsequently readjudicated, most recently in a May 2012 supplemental statement of the case. 

The Veteran's available service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  After multiple attempts, in May 2012 there was a formal finding that service treatment records from the USS Mann in August 1965 regarding the right foot injury were unavailable.  

The Board has reviewed the Veteran's "Virtual VA" file.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

In July 2009 a VA examination was conducted but the Board determined it was inadequate and the claim was remanded for an adequate medical opinion.  In September 2011 a VA examination was conducted; the Veteran has not argued, and the record does not reflect, that this examination  was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination was adequate as the examiner reviewed the record, evaluated the Veteran and provided an opinion with supporting rationale as to the cause of the Veteran's current disability. 

The duties to notify and assist have been satisfied. 

Service Connection

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr, 21 Vet. App. at 303; see Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253. 

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).  However, as there is no evidence of arthritis within one year of service, service connection on a presumptive basis is not warranted. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Upon entry to service the Veteran was noted to have asymptomatic pes planus.  On the entry medical history the Veteran checked the box "no" for ever having or currently having foot trouble and reported a history of fracturing his left leg when he was five years old.  On the exit medical history the Veteran reported "yes" for ever having or currently having foot trouble, and again reported a history of fracturing his left leg.  The exit medical examination noted pes planus but found no significant defects or diagnoses. 

There are no service treatment records for the right foot.  However, the Veteran testified that in August 1965 while aboard the USS Mann and working on kitchen duty, a large pot fell on his right foot.  The Veteran sought treatment for his foot, which was pink and purple and hurt a lot.  He didn't remember if an x-ray was taken.  The Veteran was taken off duty for a few days until he got off the ship.  He did not seek any additional treatment in service.  The Veteran is competent to report events that he experienced, such as a pot landing on his foot, and competent to report symptoms that he experiences, such as his foot hurting.  Additionally the Board finds the Veteran's testimony to be credible and that a pot fell on his foot in service. 

Although the Veteran hurt his foot in service, it was an acute injury as there is no evidence of a chronic disability at exit, nor any evidence of any residuals until many years after service.  The Veteran himself testified that he did not have trouble with his foot again until 15 years after service, and that he didn't seek treatment for his foot until 1998 or 1999, 30 years after service. 

Furthermore there is no evidence that the Veteran's current right foot disability, hallux valgus or bunion deformity, is relate to the in-service injury.  In September 2011 a VA examination was conducted.  The examiner noted a podiatry consult from 2000 where the Veteran was found to have bunion deformity with complaints of chronic arthritic pain in his right foot for several months.  The examiner also reported that a January 2011 x-ray found moderate bunion deformity of right foot with degenerative changes with moderate degenerative arthropathy of right metatarsophalangeal joint.  The examiner accepted that the Veteran had a contusion on his right foot in service and opined that a contusion would not cause a bunion as bunions are usually cased by years of wearing footwear which is too narrow. The examiner explained that many experts are convinced that poor-fitting footwear is the main cause of bunion formation.  The examiner also noted that although the Veteran had a contusion in service, there is no medical documentation of chronic foot conditions until 2000 at which time the Veteran reported experiencing foot pain for only a few months. 

The Veteran is competent to report symptoms that he experiences, which would include pain in his foot or difficulty walking.  However, the Veteran did not report experiencing any such symptoms, or treatment for such symptoms, for many years after service.  In fact, at the Board hearing he testified that he did not notice any problem with his foot until 15 years after service, and did not seek medical treatment for his foot until over 30 years after service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As such, there is no evidence of continuity of symptomatology.  

As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his right foot disability and his views are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The record contains no medical evidence of a nexus between the Veteran's current right foot disability and any event in service. 

There is no evidence of any chronic right knee disability in service or of any continuity of symptomatology for a right foot disability for over 15 years post service. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for right foot disability is not warranted.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right foot disability, to include hallux valgus, is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


